DETAILED ACTION

Claims status
In response to the application filed on 08/05/2022, claims 1, and 6-15 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1, and 6-15 are found to be allowable. Claims 1, and 6-15 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method for managing a computer network, comprising: performing data collection configuration for at least one network node of the computer network belonging to a set of one or more network nodes corresponding to a first depth level of a routing tree that represents nodes of the computer network and edges respectively corresponding to neighboring relations between two nodes of the computer network and according to which data are transmitted from the nodes to a root node of the computer network, the first depth level corresponding to a number of edges in the routing tree between nodes of the set and the root node, the data collection configuration comprising: receiving respective first configuration data from at least one child node in the routing tree of the at least one network node of the computer network, wherein the at least child node corresponds to a second depth level of the routing tree which immediately follows the first depth level in a sequence of depth levels of the routing tree; generating second configuration data based on the received first configuration data, and transmitting the second configuration data to a parent node in the routing tree of the at least one network node of the computer network, wherein respective first configuration data is received from a plurality of child nodes, each of which correspond to the second depth level, and the generating second configuration data further comprises: combining the received first configuration data, and generating second configuration data based on the combined first configuration data, wherein the first configuration data comprise respective first estimates of resources needed for transmitting data from the child nodes to the at least one network node, and wherein the generating the second configuration data further comprises: generating, based on the first estimates, a second estimate of resources needed for transmitting the data collected by one or more child nodes at the second depth level, wherein generating the second configuration data further comprises: generating a third estimate of resources needed for transmitting to the parent node the data collected by one or more child nodes aggregated with generated data, wherein the generated data comprises data obtained at the at least one network node other than the data transmitted from the child nodes.”
 in combination with other claim limitations as specified in claims 1, and 6-15.
With respect to claim 1, the closest prior art “Thubert” teaches the method of performing data collection by the parent node via the lower rank nodes for setting up routing tree of the computer network. Thubert further teaches the process of receiving routing config data and generating aggregated routing protocol report. Thubert also discloses aggregating the routing protocol reports from each of child nodes to its own parent nodes. However, However, neither Thubert nor any other found prior arts explicitly/implicitly teaches “wherein generating the second configuration data further comprises: generating a third estimate of resources needed for transmitting to the parent node the data collected by one or more child nodes aggregated with generated data, wherein the generated data comprises data obtained at the at least one network node other than the data transmitted from the child nodes.”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1, and 6-15 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416